Citation Nr: 1500587	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-13 865	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether the rating reduction from 100 percent to 20 percent effective June 1, 2012, for adenocarcinoma of the prostate with residual urinary incontinence was proper.

2.  Entitlement to an initial rating greater than 30 percent for dysthymic disorder.

3.  Entitlement to an effective date prior to April 3, 2012, for a grant of service connection for dysthymic disorder.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Esq.



ATTORNEY FOR THE BOARD

T. Risberg, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, in which the RO reduced the disability rating from 100 percent to 20 percent effective June 1, 2012, for the Veteran's service-connected adenocarcinoma of the prostate with residual urinary incontinence.  

This matter also is on appeal from a January 2013 rating decision in which the RO granted the Veteran's claim of service connection for dysthymic disorder, assigning a 30 percent rating effective April 3, 2012.

The Board notes that the Veteran filed separate appeals seeking restoration of a 100 percent rating for service-connected adenocarcinoma of the prostate with residual urinary incontinence and seeking a higher initial rating for service-connected dysthymic disorder and an earlier effective date than April 3, 2012, for a grant of service connection for dysthymic disorder.  In July 2013, the Veteran's separate appeals were merged and all issues are now before the Board.

The Board also notes that, after the RO proposed reducing the Veteran's evaluation for adenocarcinoma of the prostate with residual urinary incontinence from 100 percent to 20 percent in a November 2011 rating decision, the Veteran filed a VA Form 9 in December 2011 in which he indicated that he wanted a Board hearing at a local VA office.  The RO then sent a letter to the Veteran in January 2012 informing him that the November 2011 proposed reduction in his rating for adenocarcinoma of the prostate with residual urinary incontinence was a preliminary finding that could not be appealed at that time.  After the RO confirmed the rating reduction for the Veteran's service-connected adenocarcinoma of the prostate with residual urinary incontinence in March 2012, the Veteran filed another VA Form 9 in May 2012 in which he indicated that he did not want a Board hearing.  Because the December 2011 VA Form 9 was filed prematurely, and because the Veteran subsequently filed a VA Form 9 in May 2012 indicating he did not want a Board hearing, the Board finds that the Veteran did not want a Board hearing.  

In addition to the paper claims file, the Board has reviewed the Veteran's electronic paperless claims files in both Virtual VA (VVA) and the Veterans Benefits Management System (VBMS).  There were VA treatment records from February 2011 to December 2012 in the Veteran's Virtual VA file that were not contained in the paper claims file, but were reviewed and considered by the RO in a February 2013 supplemental statement of the case (SSOC) regarding adenocarcinoma of the prostate with residual urinary incontinence and in a statement of the case (SOC) in May 2013 regarding dysthymic disorder.  Thus, the evidence in VVA and VBMS may be considered by the Board without prejudice to the Veteran.


FINDINGS OF FACT

1.  The Veteran was in receipt of a 100 percent evaluation for adenocarcinoma of the prostate with residual urinary incontinence for fewer than 5 years.

2.  The Veteran's urinary incontinence as a residual of adenocarcinoma of the prostate requires him to wear absorbent materials that must be changed less than 2 times per day and causes him to have a daytime voiding interval of between two and three hours and to awaken to void two times per night.

3.  Throughout the appellate period, Veteran's dysthymic disorder has been manifested by, at worst, moderate depressed mood and minor short term memory loss with no occupational or social impairment and no reduced reliability or productivity. 

4.  On April 3, 2012, the Veteran filed an original claim of service connection for dysthymic disorder.

5. The evidence of record reflects that the Veteran did not file either a formal or informal claim for service connection for dysthymic disorder at any time prior to April 3, 2012.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent evaluation for adenocarcinoma of the prostate with residual urinary incontinence have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.344(c) (2014).

2.  The criteria for an initial rating greater than 30 percent for dysthymic disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code (DC) 9433 (2014).

3.  The criteria for an effective date earlier than April 3, 2012, for the grant of service connection for dysthymic disorder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).

With regard to restoration or propriety of a reduction appeals, the Board notes that such appeals stems from a 38 C.F.R. § 3.105(e) reduction, not a claim or application for benefits.  As such, it arises from an action initiated by the RO and not the Veteran.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. §§ 3.105(e), (i).  For this reason, the VCAA does not apply to rating reduction and restoration claims. 

As discussed above, one of the issues on appeal stems from the Veteran's disagreement with the reduction of his 100 percent evaluation for adenocarcinoma of the prostate with residual urinary incontinence.  Pursuant to 38 C.F.R. § 3.105(e), when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease of compensation benefits being made, a proposed rating reduction will be prepared setting forth all material facts and reasons, and the beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation should be kept at the current level.  If additional evidence is not received within that period, a final rating action will be taken and the rating will be reduced on the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2014).

The Board notes that the Veteran was notified in December 2011 of the November 2011 rating decision proposing to reduce the Veteran's rating for adenocarcinoma of the prostate with residual urinary incontinence.  The Veteran also was informed of the evidence considered in rendering the decision, as well as his appellate rights, and his right to a pre-adjudication hearing.  The final rating decision was not issued until March 2012.  Therefore, the Veteran was afforded more than 60 days for presentation of additional evidence to show that compensation should be kept at the current level prior to the rating decision effectuating the proposed reduction.  The Board finds that the notice requirements under 38 C.F.R. § 3.105(e) were met.  Id.

The portion of this appeal addressing the Veteran's entitlement to an evaluation in excess of 30 percent for dysthymic disorder and an effective date prior to April 3, 2012, for the grant of service connection for dysthymic disorder arises from an initial rating decision in January 2013.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  The VA obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  The VA also afforded the Veteran prostate examinations in February 2011 and October 2011 and a mental health examination in January 2013.  The Board finds the February 2011, October 2011, and January 2013 examinations adequate as the examinations considered the Veteran's subjective reports, the Veteran's service records, VA records, and private medical records, and provided sufficient detail as to the current severity of the Veteran's disabilities.  In summary, the Board finds VA's duty to assist has been met in this case.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.

Disability Ratings

Disability ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  In initial increased ratings cases, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous."  Id., at 126.  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time based on the facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Rating Reduction Claim

In addition to satisfying the notice procedures outlined above, the RO must gather evidence to establish that a rating reduction is proper.  According to the applicable criteria, for those evaluations which have been in effect for five years or more, the Agency of Original Jurisdiction (AOJ) is to ensure the greatest degree of stability of disability evaluations possible.  This means that the ratings for those illnesses or disabilities subject to temporary or episodic improvement are not to be reduced on the results of any one examination, except in those cases where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.344(a) (2014).  Those provisions do not apply to disabilities for which the assigned ratings have been in effect for less than five years, as in this case.  Such disabilities are not considered stabilized and, and as result, are subject to improvement.  Reexamination disclosing improvement in such disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344(c). 

Here, the Veteran's 100 percent rating for adenocarcinoma of the prostate with residual urinary incontinence was in effect from February 2011 to June 2012, a period of less than five years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) did not apply to his rating, which was subject to reduction on reexamination demonstrating improvement in the underlying disability.  38 C.F.R. § 3.344(c). 

Nevertheless, in any rating reduction case, regardless of whether the evaluation has been in effect for five years or more, certain general regulations need to be considered.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; 38 C.F.R. § 3.344(c) (authorizing reduction of a rating in effect for less than five years on the basis of examination disclosing improvement).

In considering the propriety of a rating reduction, the Board must focus on the evidence available to the RO at the time that it effectuated the reduction, although the Board may consider post-reduction medical evidence in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

The Veteran's adenocarcinoma of the prostate with residual urinary incontinence was rated as 100 percent disabling from February 2011 to June 2012 under the provisions of DC 7528 for malignant neoplasms of the genitourinary system.  See 38 C.F.R. § 4.115(b), DC 7528 (2014).

Under DC 7528, following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Id.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115(b), DC 7528.

Here, the October 2011 VA prostate examination found that the Veteran's malignant neoplasm was in remission, and a March 2013 colonoscopy at Brodstone Memorial Hospital found no evidence of tumors.  The October 2011 VA prostate exam also found that the Veteran had voiding dysfunction (urinary incontinence).  No renal dysfunction was mentioned in the exam.  As a result, the Veteran's urinary incontinence issues should be rated under the voiding dysfunction criteria laid out in 38 C.F.R. § 4.115(a).  See 38 C.F.R. § 4.115(a) (2014).  Voiding dysfunction is to be rated on the basis of urine leakage, frequency, or obstructed voiding.  In this case, there is no evidence of obstructed voiding and there is no evidence that the Veteran must wear a catheter, as a result, the Veteran will only be evaluated on the basis of urine leakage and frequency.

Under 38 C.F.R. § 4.115(a), urine leakage should be rated at 20 percent if such leakage requires the wearing of absorbent materials which must be changed less than 2 times per day, 40 percent if the leakage requires wearing of absorbent materials which must be changed 2 to 4 times per day, and 60 percent if the leakage requires wearing of absorbent material which must be changed more than 4 times per day.  A 60 percent rating is the highest rating that may be assigned for urinary leakage.  Id.

Under 38 C.F.R. § 4.115(a), urinary frequency should be rated at 10 percent if there is a daytime voiding interval between two and three hours or awakening to void two times per night, 20 percent if there is a daytime voiding interval between one or two hours or awakening to void three to four times per night, and 40 percent if there is a daytime voiding interval less than one hour or awakening to void five or more times per night.  A 40 percent rating is the highest rating that may be assigned for urinary leakage.  Id.

Here, the October 2011 VA exam report recorded the Veteran as having to wear absorbent materials that must be changed less than 2 times per day, and there is no evidence to the contrary.  As a result, the Board finds that a 20 percent rating for urine leakage most closely approximates the Veteran's symptoms associated with his service-connected adenocarcinoma of the prostate with residual urinary incontinence.  In terms of urinary frequency, the October 2011 VA exam report recorded the Veteran as having a daytime voiding interval of between two and three hours and awakening to void two times per night, and there is no evidence to the contrary.  As a result, a 10 percent rating for urinary frequency most approximates the Veteran's symptoms associated with his service-connected adenocarcinoma of the prostate with residual urinary incontinence.  The Veteran has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to restoration of a 100 percent rating for his service-connected adenocarcinoma of the prostate with residual urinary incontinence.  In summary, because a 20 percent rating for urine leakage is the highest rating for voiding dysfunction justified by the Veteran's symptoms, the Board finds that the criteria for restoration of a 100 percent evaluation for adenocarcinoma of the prostate with residual urinary incontinence have not been met.   

Higher Initial Rating Claim

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014).

In this case, the Veteran's service-connected dysthymic disorder currently is assigned a 30 percent disability rating pursuant to 38 C.F.R. § 4.130, DC 9433.  See 38 C.F.R. § 4.130, DC 9433 (2014).  As relevant to this claim, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

VA considers psychiatric disabilities based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2014).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  As relevant to this claim, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

The evidence of record in this case includes a VA examination report, VA treatment records, and the Veteran's own lay statements.  The Veteran first underwent a psychological assessment at a VA hospital in Grand Island, Nebraska in January 2012 after undergoing prostate surgery.  At the assessment, he reported no prior personal or family history of mental illness.  The assessment found that the Veteran had "no significant cognitive impairment" and "no significant problems with depressed mood," although the Veteran did complain about short term memory loss.  The Veteran took the Montreal Cognitive Assessment a few weeks before the psychological assessment, and received a score slightly below normal, 24 out of 30.  At the psychological assessment, the Veteran was administered the Repeatable Battery for the Assessment of Neuropsychological Status Update and was found to have an "overall average level of cognitive functioning."  The Veteran also underwent a Beck Depression Inventory II at the assessment and scored a four, which indicates minimal depression.   At a routine follow up in December 2012, the Veteran was administered the PHQ-2 Depression Screening, and reported no symptoms of depression.  He was also administered the Beck Depression Inventory II and scored a zero, which indicates minimal depression.  

The Veteran received a VA mental health examination in January 2013, which found that the Veteran meets the criteria for moderate dysthymia as evidenced by recurrent moderately depressed moods without loss of pleasure or energy, and without functional impact on daily living.  Specifically, the examiner opined that the Veteran's symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, though the Veteran did report that his depression had increased since his psychological assessment in January 2012.  The examiner also noted that the Veteran reported that he did not miss any work due to mood, and that his depressed moods do not make him suicidal or interfere with sleep or day to day enjoyments or activities.  The examiner reported no problems with the Veteran's memory or cognitive functioning.  The Veteran was administered the Global Assessment of Functioning test at the exam, and scored a 60, indicating moderate symptoms of depression or moderate difficulty in social, and occupational functioning.

Based on the evidence discussed above, the Board finds that the criteria for an initial rating greater than 30 percent for the Veteran's service-connected dysthymic disorder are not met.  In this case, the Veteran has almost no symptoms associated with the criteria for a 50 percent rating.  Both the January 2012 VA psychological assessment and the January 2013 VA psychological exam found that the Veteran does not have occupational or social impairment with reduced reliability and productivity.  In fact, the Veteran reported never missing work due to depressed mood.  The exam and assessment also reported no symptoms of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  Beck Depression Inventory II scores from December and January 2012 correlate with only minimal depression.  Although the Veteran reported some short term memory issues at January 2012 VA psychological assessment, the Repeatable Battery for the Assessment of Neuropsychological Status Update administered that same month found the Veteran had an "overall average level of cognitive functioning."  Further, at the 2013 VA psychological exam, the examiner found no problems with memory or cognitive function.  The Veteran also did not report experiencing any problems with memory or cognition at this VA examination.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an initial rating greater than 30 percent for dysthymic disorder.  In summary, the Board finds that the criteria for an initial rating greater than 30 percent for dysthymic disorder are not met.

Earlier Effective Date Claim

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits, or a claim reopened after final disallowance, shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).

 A specific claim in the form prescribed by the Secretary of must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claims must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

In the current appeal, the Veteran seeks an effective date prior to April 3, 2012 for the grant of service connection for dysthymic disorder.  The Board has reviewed carefully the Veteran's VA claims folder but cannot find any communication to VA dated prior to April 3, 2012, which could serve as an application for service connection for dysthymic disorder.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (finding the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits). 

Having determined that the Veteran's claim was filed on April 3, 2012, the Board now must determine when entitlement to service connection arose.  Based on the record, a plausible argument could be made that the Veteran's dysthymic disorder first manifested in or around January 2012, when he first reported symptoms of depression and short term memory loss to the VA.   Even assuming arguendo that entitlement to service connection arose with the onset of the Veteran's symptoms, the effective date assigned to his dysthymic disorder would remain April 3, 2012, as an effective date is assigned based on the date of the receipt of a claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to an earlier effective date for the grant of service connection for dysthymic disorder.  In summary, the Board finds the preponderance of the evidence is against assigning an effective date earlier than April 3, 2012 for the grant of service connection for dysthymic disorder. 

Extraschedular

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. §§ 3.321(a), (b) (2014).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the symptoms associated with the Veteran's adenocarcinoma of the prostate with residual urinary incontinence (voiding dysfunction) and dysthymic disorder are not shown to cause any impairment that is not already contemplated by the rating criteria.  The Veteran's only recorded symptoms of voiding dysfunction are urine leakage and increased frequency of urination, and both symptoms are
described in the rating criteria for voiding dysfunction in 38 C.F.R. § 4.115(a).  The Veteran's only recorded symptoms of dysthymic disorder are minor reductions in cognitive functioning and depressive moods, both of which are described in the rating criteria for dysthymic disorder in 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.   As a result, the Board finds that the rating criteria reasonably describe the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted. 


ORDER

The reduction from 100 percent to 20 percent, effective June 1, 2012, for adenocarcinoma of the prostate with residual urinary incontinence was proper.

Entitlement to an initial rating greater than 30 percent for dysthymic disorder is denied.

Entitlement to an effective date prior to April 3, 2012, for the grant of service connection for dysthymic disorder is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


